Katie M. True-Awtry 816.691.2632 DIRECT KTrue@stinson.com March 11, 2011 Brandon Hill United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street Washington, D.C. 20549 Re: Card Activation Technologies Inc. Form 10-K Filed January 12, 2011 File No. 000-52556 Dear Mr. Hill: As we discussed on the telephone on Friday, March 11, 2011, we have requested on behalf of our client, Card Activation Technologies Inc. (the "Company"), a 10 business day extension (until March 31, 2011) to respond to the March 3, 2011 comment letter from the staff of the Securities and Exchange Commission with respect to the filing listed above (the "Comment Letter").The Company intends to submit its response to the Comment Letter on or before March 31, 2011. If you have any questions regarding this letter, please do not hesitate to contact me at (816) 691-2632. Regards, STINSON MORRISON HECKER LLP /s/ Katie M. True-Awtry stinson.com 1201 Walnut, Suite 2900Kansas City, MO 64106-2150 Kansas City | St. Louis | Jefferson City | Overland Park | Wichita | Omaha | Washington D.C. | Phoenix
